c .€ 4a 1 mm

FiLEZ)
_~ us nimmer coast
dismiss ss cc came

x
9
~

UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF coLoRADo ZUlS i‘iAR l h Pli 3= l

Plainriff, ) .. o __ , _`

) Case Number: l~ii;$-c§§-FD;BY.§`§HYW LL
FRANCIS scHAEFFER CoX ) atf ma
V.

§ sY_..._.._w.Qta cut
Defendants: )

)
TERRY DoDD; MARIA RENSEL; )

BlLL RENSEL; and RICHARD NEFF

DEFENDANT TERRY DODD’S ANSWER TO COMPLAINT
Defendant Terry Dodd, Pro Se, files his Answer to Plaintiff Francis Schaeffer Cox’ Complaint, and
hereby states as follows:
Defendant denies the allegations in Paragraphs l, 2, 3, 4, 7, ll, 12, l3, l7, 20, 21. 22, 23, 27, 28,

29, and 30.
Defendant admits to the allegations in Paragraph 5.
Defendant is without sufficient knowledge as to the allegations in Paragraphs 6, ,8, 9, 10, 14, 15,16,
18, 19, 24, 25, 26 and 31, and therefore denies same.
AFF|RMAT|VE DEFENSES

This Defendant states the following Afi”irmative Defenses to the P|aintiffs= Comp|aint.

1. The P|aintiff has failed to state a claim upon which relief can be granted.
2. Plaintil"f has failed to mitigate its/his damages, if any.
3. P|aintiff=s claims for damages are the result of acts or omissions of third parties or

entities over whom this Defendant had no control or right of control and for whose actions this

Defendant is not responsible

4. P|aintiff=s claims are barred by the doctrines of waiver and estoppel, laches, and

unclean hands.

5. P|aintiff=s complaint is barred by virtue of failure of conditions precedent

6. P|aintiff=s claims are barred by virtue of mutual or unilateral mistake of fact.

7. P|aintiff=s claims are barred by virtue of an accord and satisfaction.

8. P|aintiff=s claims are barred by virtue of a substituted contract, implied recission or

mutual recission of contract and/or an anticipatory breach of contract.

9. Defendant reserves the right to assert other affirmative defenses which either
believes may be disclosed as available by further discovery and investigation, and requests leave

of the Court to Amend their Answer, if necessary at a later date.

WHEREFORE, the Defendant Terry Dodd, having answered P|aintiff=s Comp|aint
requests that the same be dismissed and held for naught and that the Defendant be awarded his

costs and attorney=s fees in defending this action.

+i
Respect'fu||y submitted this / </ / day of March, 2019.

//<\}W{//

Terry Dodd, Pro Se Defendant/

Address: 11450 Marlborough Drive
Parker, Colorado 80138

Phone: 303-909-1166

Email: Tcdodd .com

 

_ERTlFchT§ oF §§Rvic§

l do hereby certify that on this way of March, 2018, that l placed a true and correct
copy of the foregoing,, DEFENDANT DCDD’S ANSWSER, in the United States mails, postage
pre-paid, addressed to the following:

Francis Schaeffer Cox

#16179-006

TERRE HAUTE-Federal Correctiona| institute
inmate Mail/Parcels

P.O. Box 33

Terre Haute, |N 47808

PRO SE PLAlNT/FF

Terry Dodd- Pro Se Defendant F

 

 

